DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/21 has been entered.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-8 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talty (US 7,956,797).
Talty discloses: 
a first tube (602); 
a second tube (604) configured to be telescopically received in the first tube, the second tube being movable with respect to the first tube in a telescopic movement direction (see Fig. 8), the first tube and the second tube defining an internal space having chambers partitioned via a seal provided to the second tube (see Fig. 3: elements 316 and 322 
a reflective member (608) provided on one of the first tube and the second tube; and 
a non-contact detector (620) provided on another of the first tube and the second tube opposite to the reflective member in the telescopic movement direction and configured to detect a distance between the non-contact detector and the reflective member in the telescopic movement direction (col. 12, ln. 66-col. 13, ln. 3), the distance corresponding to a position of the second tube relative to the first tube, the non-contact detector including: 
a transmitter to transmit a detecting signal, and a receiver to receive the detecting signal that is reflected by the reflective member (col.1, ln. 44-53).
▪ Regarding claim 3: 
The non-contact detector is configured to detect the position based on a time required for transmission of the detecting signal between the transmitter and the receiver (col. 2, ln. 15-31).
▪ Regarding claims 5 and 6: 
The transmitter is configured to transmit the detecting signal to the receiver along a first direction to detect the position of the second tube relative to the first tube (622); and 
the first direction is parallel to the telescopic movement direction of the second tube relative to the first tube (see Fig. 8).



The detecting signal transmitted from the transmitter is reflected towards a second direction, opposite the first direction, so as to be received by the receiver (col. 13, ln. 24-32).
▪ Regarding claim 12: 
The telescopic apparatus is a suspension apparatus (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Morath (DE 102009055763 – Translation previously provide).
Talty discloses as discussed above, but does not directly disclose a laser.
Morath teaches a distance measuring device that uses a laser (see ¶ 0022).
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Talty as taught by Morath in order to provide a light and precise means of measuring distance.



Claims 10, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Talty in view of Tsuchizawa (US 9,840,305).
Talty discloses as discussed above, but does not directly disclose an actuator, a height adjustable seat post or controller configured to control another bicycle component.
Tsuchizawa teaches: 
A height adjustable seat post with a first tube (13) and a second tube (11) telescopically received in the first tube (Fig. 1);
a non-contact detector (52 — optical distance sensor) configured to detect a position of the second tube relative to the first tube; and
an actuator (32) provided in the first tube to telescopically position the second tube
to the first tube (Fig. 1; see also col. 8, In. 10-15).
▪ Regarding claim 15: Tsuchizawa also teaches a controller (62) configured to receive detected position by in order to control at least one bicycle component other than the  telescopic apparatus (col. 15, In. 55-59 provide that the seat height position is part of the seat information; col. 16, In. 36-46 provides for controlling the assist actuator 30 based on the seat information).
Based on the teaching of Tsuchizawa, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to provide an adjustable seat post and control feature in the Talty device in order to provide the sensing means on an alternative telescoping structure in which the measured distance affects the performance of the device.


Allowable Subject Matter
Claims 9 and 13 are allowed.
Claim 9 was previously allowed.  The amendment to claim 13 was sufficient to overcome the previous rejection and bring the claim in condition for allowance.

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8, 10-12 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        





MLW
November 5, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611